OPINION OF THE COURT
MURRAY GOLDMAN, Circuit Judge.

FINAL SUMMARY JUDGMENT

THIS CAUSE came before the Court upon the Plaintiff’s Motion for Final Summary Judgment. Having considered the entire record in this cause and finding that the parties have waived the twenty (20) day *42notice requirement of Fla. R. Civ. P. 1.510 and that there is no genuine issue of material fact as to the amount of ad valorem taxes owing with respect to the subject assessment, it is therefore
ORDERED and ADJUDGED as follows:
1. That the Plaintiff’s Motion for Summary Judgment be and the same is hereby granted, and the amount of ad valorem taxes owing with respect to the assessment of the subject property described by Folio No. 01-02-880350 for the year 1986 is $4,000.00.
2. That the sum set forth in paragraph 1 of this Judgment represents reinstatement of the 25% failure-to-file return penalty properly imposed by the Property Appraiser pursuant to § 193.072(l)(a), Fla. Stat., and erroneously removed by the Property Appraisal Adjustment Board (P.A.A.B.). The P.A.A.B. lacks statutory authority to remove such a penalty.
3. The Tax Collector is authorized and directed to submit to the Defendant taxpayer a revised bill for deficiencies in taxes based on the amount specified in paragraph 1 of this Judgment plus interest at the rate of one percent (1%) per annum from April 1, 1987 to the date of this Judgment. Said taxes shall become delinquent and bear interest at the rate of eighteen percent (18%) per annum if unpaid at the expiration of thirty (30) days from the date of this Judgment and at such time the Tax Collector shall be authorized to enforce the collection of such taxes as delinquent taxes as provided by law, without further order of this Court.
4. Each party shall bear its own costs.
DONE and ORDERED in Chambers at Miami, Dade County, Florida, on this 10th day of August, 1988.